                  Case 21-10526-KBO               Doc 4      Filed 03/07/21         Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    Medley LLC, 1                                              Case No. 21-10526 (          )

                          Debtor.


             APPLICATION FOR ENTRY OF AN ORDER APPOINTING
           KURTZMAN CARSON CONSULTANTS LLC AS CLAIMS AND
      NOTICING AGENT EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

         The debtor and debtor in possession in the above-captioned case (the “Debtor”) hereby

moves for entry of an order, substantially in the form attached hereto as Exhibit A (the “Retention

Order”) pursuant to section 156(c) of title 28 of the United States Code and section 105(a) of title

11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), appointing

Kurtzman Carson Consultants LLC (“KCC”) as claims and noticing agent (“Claims Agent”) in the

Debtor’s chapter 11 case (the “Section 156(c) Application”) effective nunc pro tunc to the Petition

Date (as defined below). In support of the Application, the Debtor relies upon and incorporates

by reference the Declaration of Evan Gershbein in Support of the Debtor’s Application for Entry

of an Order Appointing Kurtzman Carson Consultants LLC as Claims and Noticing Agent

Effective Nunc Pro Tunc to the Petition Date (the “Gershbein Declaration”), attached hereto as

Exhibit B, and further respectfully states as follows:

                                       JURISDICTION AND VENUE

         1.       The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012 (Sleet, C.J.). This matter is a core proceeding within the meaning of 28 U.S.C.


1
   The last four digits of the Debtor’s taxpayer identification number are 7343. The Debtor’s principal executive office
is located at 280 Park Avenue, 6th Floor East, New York, New York 10017.


12714951/2
               Case 21-10526-KBO         Doc 4     Filed 03/07/21     Page 2 of 10




§ 157(b)(2).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory basis for the relief requested herein are section 156(c) of title 28 of

the United States Code, section 105(a) of title 11 of the United States Code (the “Bankruptcy

Code”), rule 2002(f) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

rules 2002-1(l) and 9013-1(m) of the Local Rules of Bankruptcy Practice and Procedure for the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”), and the Court’s

Protocol for the Employment of Claims and Noticing Agents Under 28 U.S.C. § 156(c) (the

“Claims Agent Protocol”), instituted by the Office of the Clerk of the Bankruptcy Court for the
District of Delaware (the “Clerk”) on February 1, 2012.

         4.    Pursuant to Local Rule 9013-1(f), the Debtor consents to the entry of a final

judgment or order with respect to this Motion if it is determined that the Court lacks Article III

jurisdiction to enter such final order or judgment absent the consent of the parties.


                                        BACKGROUND

         5.    On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”). The Debtor is operating

its business as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. As of the filing of this Motion, no trustee, examiner, or committee has been requested or

appointed in the Chapter 11 Case.

         6.    Additional background facts concerning the Debtor and the commencement of the

Chapter 11 Case are provided in the Declaration of Richard T. Allorto, Jr. in Support of Chapter

11 Petition and First Day Pleadings (the “First Day Declaration”), filed contemporaneously

herewith.

                                     RELIEF REQUESTED

         7.    This Section 156(c) Application is made pursuant to 28 U.S.C. § 156(c), section

105(a) of the Bankruptcy Code, Bankruptcy Rule 2002(f), and Local Rules 2002-1(l) and 9013-


                                                 -2-
12714951/2
              Case 21-10526-KBO          Doc 4     Filed 03/07/21    Page 3 of 10




1(m) for an order appointing KCC to act as the Claims Agent in order to assume full responsibility

for the distribution of notices and the maintenance, processing, and docketing of proofs of claim,

solicitation, and balloting in the Chapter 11 Case. The Debtor’s selection of KCC to act as the

Claims Agent has satisfied the Claims Agent Protocol, in that the Debtor has obtained and

reviewed engagement proposals from at least two (2) other court­approved claims and noticing

agents to ensure, selection through a competitive process. Moreover, the Debtor submits, based

on all engagement proposals obtained and reviewed, that KCC’s rates are competitive and

reasonable given KCC’s quality of services and expertise. The terms of retention are set forth in

the KCC Agreement for Services annexed hereto as Exhibit C (the “Services Agreement”);
provided, however, that KCC is seeking approval solely of the terms and provisions as set forth

in this Section 156(c) Application and the Retention Order attached hereto.

         8.    Although the Debtor has not yet filed its schedules of assets and liabilities

(collectively, the “Schedules”), it anticipates that there will numerous entities to be noticed. In

view of the number of anticipated claimants, the Debtor submits that the appointment of a claims

and noticing agent is both necessary and in the best interests of both the Debtor’s estate and its

creditors.

         9.    KCC has acted as a claims and noticing agent in numerous cases of comparable

size, including several cases currently pending in the United States Bankruptcy Court for this

District. See e.g., In re Chaparral Energy, Inc., Case No. 20-11947 (MFW) (Bank. D. Del. Aug.

18, 2020) [D.I. 75]; In re HRI Holding Corp., et al., Case No. 19-12415 (MFW) (Bankr. D. Del.

Nov. 15, 2019) [D.I. 54]; In re Extraction Oil and Gas, Inc., et al., Case No. 20-11548 (CSS)

(Bankr. D. Del. June 16, 2020) [D.I. 81]; In re Skillsoft Corporation, et al., Case No. 20-11532

(MFW) (Bankr. D. Del. June 16, 2020) [D.I. 81]; In re Templar Energy LLC, et al., Case No. 20-

11441 (BLS) (Bankr. D. Del. June 2, 2020) [D.I. 53]; In re Akorn, Inc., et al., Case No. 20-11177

(KBO) (Bankr. D. Del. May 22, 2020) [D.I. 71]; In re TZEW Holdco LLC, et al., Case No. 20-

10910 (CSS) (Bankr. D. Del. Apr. 14, 2020) [D.I. 48]; In re Valeritas Holdings, Inc., et al., Case



                                                 -3-
12714951/2
                 Case 21-10526-KBO              Doc 4       Filed 03/07/21        Page 4 of 10




No. 20-10290 (LSS) (Bankr. D. Del. Feb. 12, 2020) [D.I. 51]. 2

         10.      By appointing KCC as the Claims Agent in this Chapter 11 Case, the distribution

of notices and the processing of claims will be expedited, and the Clerk's Office will be relieved

of the administrative burden of processing what may be an overwhelming number of claims.

         11.      This Section 156(c) Application pertains only to the work to be performed by KCC

under the Clerk's delegation of duties permitted by 28 U.S.C. § 156(c) and Local Rule 2002-1(f),

and any work to be performed by KCC outside of this scope is not covered by this Section 156(c)

Application or by any Order granting approval hereof.
         12.      Specifically, KCC will perform the following tasks in its role as the Claims Agent

(the “Claims and Noticing Services”), as well as all quality control relating thereto:

                  a.       Prepare and serve required notices and documents in the case in accordance
                           with the Bankruptcy Code and the Bankruptcy Rules in the form and
                           manner directed by the Debtor and/or the Court, including (i) notice of the
                           commencement of the case and the initial meeting of creditors under
                           Bankruptcy Code § 341(a), (ii) notice of any claims bar date, (iii) notices of
                           transfers of claims, (iv) notices of objections to claims and objections to
                           transfers of claims, (v) notices of any hearings on a disclosure statement and
                           confirmation of the Debtor’s plan of reorganization, including under
                           Bankruptcy Rule 3017(d), (vi) notice of the effective date of any plan and
                           (vii) all other notices, orders, pleadings, publications and other documents
                           as the Debtor or Court may deem necessary or appropriate for an orderly
                           administration of the Chapter 11 Case;

                  b.       Maintain an official copy of the Debtor’s Schedules, listing the Debtor’s
                           known creditors and the amounts owed thereto;

                  c.       Maintain (i) a list of all potential creditors, equity holders, and other parties-
                           in-interest; and (ii) a “core” mailing list consisting of all parties described
                           in sections 2002(i), (g), and (k) and those parties that have filed a notice of
                           appearance pursuant to Bankruptcy Rule 9010; update said lists and make
                           said lists available upon request by a party-in-interest or the Clerk;



2
  The referenced orders are voluminous in nature and, therefore, are not attached to this Section 156(c) Application;
however, in accordance with Local Rule 7007-2, the Debtor’s proposed counsel has copies of each order and will
make them available to this Court or to any party that requests them. Additionally, the orders are available on this
Court’s CM/ECF PACER site at the cited docket numbers and on the dates specified above.

                                                        -4-
12714951/2
             Case 21-10526-KBO       Doc 4     Filed 03/07/21      Page 5 of 10




             d.   Furnish a notice to all potential creditors of the last date for the filing of
                  proofs of claim and a form for the filing of a proof of claim, after such notice
                  and form are approved by this Court, and notify said potential creditors of
                  the existence, amount and classification of their respective claims as set
                  forth in the Schedules, which may be effected by inclusion of such
                  information (or the lack thereof, where the Schedules indicate no debt due
                  to the subject party) on a customized proof of claim form provided to
                  potential creditors;

             e.   Maintain a post office box or address for the purpose of receiving claims,
                  correspondence, ballots, and returned mail, and process all mail received;

             f.   For all notices, motions, orders or other pleadings or documents served,
                  prepare and file or caused to be filed with the Clerk an affidavit or certificate
                  of service within seven (7) business days of service which includes (i) either
                  a copy of the notice served or the docket numbers(s) and title(s) of the
                  pleading(s) served, (ii) a list of persons to whom it was mailed (in
                  alphabetical order) with their addresses, (iii) the manner of service, and (iv)
                  the date served;

             g.   Process all proofs of claim received, including those received by the Clerk's
                  Office, and check said processing for accuracy, and maintain the original
                  proofs of claim in a secure area;

             h.   Maintain the official claims register for the Debtor (the “Claims Register”)
                  on behalf of the Clerk; upon the Clerk's request, provide the Clerk with
                  certified, duplicate unofficial Claims Register; and specify in the Claims
                  Register the following information for each claim docketed: (i) the claim
                  number assigned, (ii) the date received, (iii) the name and address of the
                  claimant and agent, if applicable, who filed the claim, (iv) the amount
                  asserted, (v) the asserted classification(s) of the claim (e.g., secured,
                  unsecured, priority, etc.), and (vi) any disposition of the claim;

             i.   Implement necessary security measures to ensure the completeness and
                  integrity of the Claims Register and the safekeeping of the original claims;

             j.   Record all transfers of claims and provide any notices of such transfers as
                  required by Bankruptcy Rule 3001(e);

             k.   Relocate, by messenger or overnight delivery, all of the court-filed proofs
                  of claim to the offices of KCC, not less than weekly;

             l.   Upon completion of the docketing process for all claims received to date for

                                             -5-
12714951/2
               Case 21-10526-KBO         Doc 4     Filed 03/07/21    Page 6 of 10




                      the Chapter 11 Case, turn over to the Clerk copies of the Claims Register
                      for the Clerk's review (upon the Clerk's request);

               m.     Monitor the Court's docket for all notices of appearance, address changes,
                      and claims-related pleadings and orders filed and make necessary notations
                      on and/or changes to the Claims Register;

               n.     Assist in the dissemination of information to the public and respond to
                      requests for administrative information regarding the Chapter 11 Case as
                      directed by the Debtor or the Court, including through the use of a case
                      website and/or call center.

               o.     If the case is converted to chapter 7, contact the Clerk's Office within three
                      (3) days of the notice to KCC of entry of the order converting the case;

               p.     Thirty (30) days prior to the close of the Chapter 11 Case, to the extent
                      practicable, request that the Debtor submits to the Court a proposed Order
                      dismissing KCC and terminating the services of such agent upon
                      completion of its duties and responsibilities and upon the closing of the
                      Chapter 11 Case;

               q.     Within seven (7) days of notice to KCC of entry of an order closing the
                      Chapter 11 Case, provide to the Court the final version of the Claims
                      Register as of the date immediately before the close of the case;

               r.     At the close of the case, box and transport all original documents, in proper
                      format, as provided by the Clerk's Office, to (i) the Federal Records Center,
                      located at 14700 Townsend Road, Philadelphia, PA 19154-1096 or (ii) any
                      other location requested by the Clerk's Office; and

               s.     Provide such other processing, solicitation, balloting, and other
                      administrative services described in the Services Agreement that may be
                      requested from time to time by the Debtor, the Court, or the Clerk’s Office.

         13.   The Claims Register shall be opened to the public for examination without charge

during regular business hours and on a case-specific website maintained by KCC.

         14.   KCC shall not employ any past or present employee of the Debtor for work that

involves the Debtor’s Chapter 11 Case.

         15.   The Debtor respectfully requests that the undisputed fees and expenses incurred


                                                 -6-
12714951/2
               Case 21-10526-KBO           Doc 4     Filed 03/07/21   Page 7 of 10




by KCC in the performance of the above services be treated as administrative expenses of the

Debtor’s estate pursuant to 28 U.S.C. § 156(c) and 11 U.S.C. § 503(b)(1)(A) and be paid in the

ordinary course of business without further application to or order of the Court. KCC agrees to

maintain records of all services showing dates, categories of services, fees charged and expenses

incurred, and to serve monthly invoices on the Debtor, the office of the United States Trustee,

counsel for the Debtor, counsel for an official committee, if any, monitoring the expenses of the

Debtor and any party-in-interest who specifically requests service of the monthly invoices. If any

dispute arises relating the Services Agreement or monthly invoices, the parties shall meet and

confer in an attempt to resolve the dispute; if resolution is not achieved, the parties may seek

resolution of the matter from the Court.

         16.   The Debtor provided KCC with a prepetition retainer in the amount of $30,000.

KCC seeks to first apply the retainer to all pre-petition invoices, and thereafter, to have the

retainer replenished to the original retainer amount, and thereafter, to hold the retainer under the

Services Agreement during the case as security for the payment of fees and expenses incurred

under the Services Agreement.
         17.   KCC has informed the Debtor that, subject to Court approval, it will bill at its

standard hourly rates, which are set forth in the Services Agreement attached as Exhibit C to this

Section 156(c) Application.

         18.   In connection with its retention as the Claims Agent, KCC represents in the

Gershbein Declaration, among other things, that:

               a.      KCC will not consider itself employed by the United States government and
                       shall not seek any compensation from the United States government in its
                       capacity as the Claims Agent in the Chapter 11 Case;

               b.      By accepting employment in the Chapter 11 Case, KCC waives any rights
                       to receive compensation from the United States government in connection
                       with the Debtor’s case;

               c.      In its capacity as the Claims Agent in the Chapter 11 Case, KCC will not be


                                                   -7-
12714951/2
                 Case 21-10526-KBO           Doc 4     Filed 03/07/21      Page 8 of 10




                         an agent of the United States and will not act on behalf of the United States;
                         and

                 d.      It is a “Disinterested Person” as that term is defined in section 101(14) of
                         the Bankruptcy Code with respect to the matters upon which it is to be
                         engaged.
         19.     To the extent that there is any inconsistency between this Section 156(c)

Application, the Retention Order and the Services Agreement, the Retention Order shall govern.

         20.     This Section 156(c) Application complies with the Protocol for the Employment

of KCC under 28 US.C.§ 156(c) and conforms to the standard section 156(c) application in use

in this Court.

                                BASIS FOR RELIEF REQUESTED

         21.     The Court is permitted to appoint KCC as the Claims Agent in this Chapter 11

Case. Bankruptcy Rule 2002 generally regulates what notices must be given to creditors and other

parties-in-interest in bankruptcy cases. Fed. R. Bankr. P. 2002(f). Under Bankruptcy Rule

2002(f), the Court may direct that a party, other than the Clerk, give notice of the various matters

described below. Moreover, pursuant to 28 U.S.C. § 156(c), the Court is authorized to utilize

agents and facilities other than the Clerk for the administration of bankruptcy cases. Specifically,

the statute states, in relevant part:

                 Any court may utilize facilities or services, either on or off the
                 court’s premises, which pertain to the provision of notices, dockets,
                 calendars, and other administrative information to parties in cases
                 filed under the provisions of title 11, United States Code, where the
                 costs of such facilities or services are paid for out of the assets of the
                 estate and are not charged to the United States. The utilization of
                 such facilities or services shall be subject to such conditions and
                 limitations as the pertinent circuit council may prescribe.
28 U.S.C. § 156(c).

         22.     Appointing KCC as the Claims Agent will help to expedite and more efficiently

facilitate the administration of this Chapter 11 Case, and will relieve the Clerk’s office of

administrative burdens. For these reasons, the Debtor respectfully submits that KCC’s

                                                     -8-
12714951/2
               Case 21-10526-KBO         Doc 4     Filed 03/07/21    Page 9 of 10




appointment as the Claims Agent is necessary and in the best interests of the Debtor and its estate

and will serve to maximize the value of the Debtor’s estate for all stakeholders.

                RELIEF AS OF THE PETITION DATE IS APPROPRIATE

         23.   In accordance with the Debtor’s request, KCC has agreed to serve as the Claims

Agent on and after the Petition Date with assurances that the Debtor would seek approval of its

employment and retention, effective as of the Petition Date, so that KCC can be compensated for

services rendered before approval of this Section 156(c) Application. The Debtor believes that no

party in interest will be prejudiced by granting relief as of the Petition Date as proposed in this

Section 156(c) Application, because KCC has provided and continues to provide valuable

services to the Debtor’s estate immediately upon the commencement of this Chapter 11 Case.

         24.   Accordingly, the Debtor respectfully requests entry an order authorizing the

Debtor to retain and employ KCC as the Claims Agent effective as of the Petition Date.

                                            NOTICE

               1.      Notice of this Application has been given to: (a) the United States Trustee

for the District of Delaware; (b) U.S. Bank National Association as indenture trustee for the

Debtor’s 7.25% Senior Notes (due 2024) and 6.875% Senior Notes (due 2026); (c) the U.S.

Securities and Exchange Commission; (d) the New York Stock Exchange; (e) all individuals or

entities that have requested notice in this Chapter 11 Case pursuant to Bankruptcy Rule 2002; (f)

the District Director of Internal Revenue for the District of Delaware and all other taxing

authorities for the jurisdictions in which the Debtor conducts business; (g) all relevant state

attorneys general; (h) the plan sponsor, Medley Management Inc.; (i) Strategic Capital Advisory

Services; (j) MOF II GP; (k) Vornado Realty Trust; (l) the holders of the twenty largest unsecured

claims against the Debtor; and (m) pursuant to Local Rule 2002-1(e), counsel to any of the

foregoing, if known.




                                                 -9-
12714951/2
               Case 21-10526-KBO       Doc 4     Filed 03/07/21      Page 10 of 10




                                    NO PRIOR REQUEST

         25.   No previous motion for the relief sought herein has been made to this or to any

other court.


               WHEREFORE, the Debtor respectfully requests that this Court: (a) enter an

Order, in the form submitted herewith, granting the relief requested herein; and (b) grant to the

Debtor such other and further relief as the Court may deem proper.



 Dated: March 7, 2021                           MORRIS JAMES LLP

                                                /s/ Brya M. Keilson
                                                Eric J. Monzo (DE Bar No. 5214)
                                                Brya M. Keilson (DE Bar No. 4643)
                                                500 Delaware Avenue, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 888-6800
                                                Facsimile: (302) 571-1750
                                                E-mail: emonzo@morrisjames.com
                                                E-mail: bkeilson@morrisjames.com

                                                -and-

                                                Robert M. Hirsh, Esq. (pro hac vice forthcoming)
                                                Eric Chafetz, Esq. (pro hac vice forthcoming)
                                                Phillip Khezri, Esq. (pro hac vice forthcoming)
                                                LOWENSTEIN SANDLER LLP
                                                1251 Avenue of the Americas
                                                New York, NY 10020
                                                Telephone: (973) 597-2500
                                                Facsimile: (973) 597-2400
                                                E-mail: rhirsh@lowenstein.com
                                                E-mail: echafetz@lowenstein.com
                                                E-mail: pkhezri@lowenstein.com

                                                Proposed Counsel to the Debtor
                                                and Debtor-in-Possession




                                               -10-
12714951/2
